Citation Nr: 1235757	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  04-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for labyrinthine disease, claimed as Meniere's disease, vertigo, and/or labyrinthitis.  

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder with anxiety prior to July 13, 2005. 

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder with anxiety from July 13, 2005.

4.  Entitlement to an effective date earlier than April 28, 2000, for the grant of service connection for posttraumatic stress disorder with anxiety.  

5.  Entitlement to an effective date earlier than July 13, 2005, for the grant of a total disability rating based on individual unemployability due to a service-connected disability. 



REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1971 and from December 1971 to February 1988.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO).


FINDINGS OF FACT

1.  The currently diagnosed vertigo and/or probable labyrinthitis cannot be reasonably disassociated from the Veteran's active military service.

2.  On December 7, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder with anxiety prior to July 13, 2005, and in excess of 50 percent thereafter; entitlement to an effective date earlier than April 28, 2000, for the grant of service connection for posttraumatic stress disorder with anxiety; and entitlement to an effective date earlier than July 13, 2005, for the grant of a total disability rating based on individual unemployability due to a service-connected disability. 


CONCLUSIONS OF LAW

1.  Labyrinthine disease, diagnosed as vertigo and/or probable labyrinthitis, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder with anxiety prior to July 13, 2005, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder with anxiety from July 13, 2005, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an effective date earlier than April 28, 2000, for the grant of service connection for posttraumatic stress disorder with anxiety, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an effective date earlier than July 13, 2005, for the grant of a total disability rating based on individual unemployability due to a service-connected disability, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issue of entitlement to service connection for labyrinthine disease, claimed as Meniere's disease, vertigo, and/or labyrinthitis.  Additionally, the other issues on appeal identified above were withdrawn at the Veteran's request.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

I.  Service Connection Claim - Labyrinthine Disease

The Veteran contends that his currently diagnosed labyrinthine disease, claimed as Meniere's disease, vertigo, and/or labyrinthitis, is related to his period of active military service.  In the alternative the Veteran asserts a continuity of symptoms since retirement from service.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 3.303(d).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service treatment records associated with the claims file revealed that the Veteran was given a clinical evaluation and physical examination in September 1967 prior to entering service.  The clinical evaluation was normal and no evidence of Meniere's disease, vertigo, or labyrinthitis was found.  The Veteran provided a medical history in which he specifically denied ever having dizziness or fainting spells or ear, nose, or throat trouble.  In November 1967, the Veteran was noted to have hearing loss and advised to avoid exposure to high voice levels.  The Veteran was also afforded a clinical evaluation and physical examination in October 1971 prior to separation from his first period of active service.  The clinical evaluation was normal and no evidence of Meniere's disease, vertigo, or labyrinthitis was found.  The Veteran provided a medical history in which he specifically denied ever having dizziness or fainting spells, but he reported ear, nose, and throat trouble.  See also, January 1972 periodic examination report.  

Subsequent clinical evaluations administered in December 1975, November 1980, and February 1984 were also normal and no evidence of Meniere's disease, vertigo, or labyrinthitis was found.  The Veteran provided a medical history in February 1984 in which he specifically denied ever having dizziness or fainting spells or ear, nose, or throat trouble.  Audiograms dated January 1985, January 1987, and September 1987 showed evidence of decreased auditory acuity.  In November 1987, the Veteran experienced vertigo, nausea, dizzy spells, chest tightness, and pre-syncope.  A notation on the examination report raised the possibility of labyrinthitis.  The Veteran's symptoms were described as complex, and probably not independent.  The Veteran was prescribed Dramamine, Reglan, and Inderal.  Additional treatment records dated December 1987 found the Veteran to be neurologically intact and anxiety with somatic symptoms was diagnosed.  X-rays of the Veteran's chest and sinuses were normal.  

The Veteran was treated at the mental health clinic in January 1988.  The Veteran had multiple alcohol-related problems in the past and recent family problems.  The diagnosis was alcohol abuse and dysthymic disorder.  The Veteran was also afforded a clinical evaluation and physical examination in January 1988 prior to retirement from active service.  The clinical evaluation was significant for stable high frequency hearing loss, defective distant visual acuity, hiatal hernia, and heart palpitations.  The Veteran provided a past medical history significant for dizziness or fainting spells, but he denied ever having ear, nose, or throat trouble.  A notation on the examination report attributed the Veteran's dizziness to job-related stress and personal problems.  The Veteran's medical history was also significant for heart palpitations, dysthymic disorder, and alcohol abuse.

Private medical records dated September 1989 showed a diagnosis of vertigo and probable labyrinthitis after the Veteran reported subjective complaints of dizziness almost to the point of passing out.  In December 1990, the Veteran reported subjective complaints of lightheadedness and dizziness.  He also reported intermittent weakness, palpitations, and nervousness.  The Veteran described his symptoms as a "chronic problem," and stated that he had similar symptoms in September 1989.  The impression was persistent vertigo.  The Veteran was afforded an electronystagmogram evaluation in January 1991.  The private examiner, M. G., M.D., interpreted the results to show fairly significant left unilateral weakness which was thought to be indicative of a peripheral vestibular cause for the Veteran's unsteadiness.  According to Dr. G., the Veteran's problems were related to microcirculatory problems in the inner ear.  Dr. G. prescribed Meclizine and Ethatab.  

An annual health certification from the Veteran's employer dated October 1998 was essentially normal, but for the fact that he took prescribed medication for high blood pressure.  In August 2000, the Veteran reported having "a lot" of dizziness, particularly with ambulation and movement.  The diagnosis was hypertension, vertigo, probable labyrinthitis, hypertriglyceridemia, and history of tachycardia.  An annual health certification from his employer dated August 2001 was essentially normal, but for the Veteran's history of posttraumatic stress disorder.  An annual health certification from the Veteran's employer dated July 2002 was essentially normal.  

The Veteran testified before the Board in October 2005 that he sometimes lost his balance.  He denied nausea or vomiting, but stated that "it just feels like I'm going around curves or just bouncing from wall to wall."  The Veteran experienced these symptoms mainly when walking, but occasionally while at rest or sitting.  In the past, the Veteran's symptoms were treated with Meclizine.  

A May 2006 coronary angiogram was interpreted to show mild coronary artery disease and elevated left ventricular end-diastolic pressure suggestive of hypertensive heart disease.  The Veteran was afforded a VA hypertension examination in March 2007.  It was noted that the Veteran was prescribed Lopressor and Verapamil to manage his hypertension.  The impression was hypertensive vascular disease, no finding of hypertensive heart disease.  An audiogram from Five Oaks Medical Group dated May 2007 diagnosed bilateral constant tinnitus and bilateral sensorineural hearing loss.  

The Veteran was afforded a VA audiology examination in May 2007.  According to the Veteran, he experienced dizziness, unsteadiness, balance problems, tinnitus, and vertigo since the 1980s.  The examiner was unable to diagnose Meniere's disease or labyrinthitis without further testing given the Veteran's subjective complaints that the room was unsteady.  According to the Veteran, these symptoms lasted seconds to minutes in duration.  The examiner also noted that the Veteran's presentation was not typical of Meniere's disease, which typically resulted in longer episodes, fluctuations in hearing, the existence of significant asymmetry of hearing, nausea, vomiting, and accompanying vertigo.  Furthermore, the examiner noted that the Veteran did not describe true vertigo symptoms; rather, he only reported unsteadiness while his Meniere's episodes did not occur three to four times per week.  The examiner recommended additional electronystagmogram/caloric testing.  The diagnosis was bilateral tinnitus and bilateral sensorineural hearing loss.  

The Veteran was afforded another VA audiology examination in May 2008.  He reported subjective complaints of constant ringing in the ears, aural fullness, and periodic veering off to the right when walking for the past seven to eight years.  The results of audiometric testing revealed normal middle ear function, excellent speech discrimination, mild high frequency sensorineural hearing loss in the right ear, and mild to moderate sensorineural hearing loss in the left ear.  

The Veteran also underwent a VA ear disease examination that same month.  He reported constant ringing in the ears and hearing loss since service.  The Veteran also experienced intermittent total deafness in the left ear before his hearing returned to normal in a few seconds.  The Veteran's past medical history was significant for vertigo and intermittent dizziness.  The Veteran attributed these symptoms, which occurred two to three times daily for the period of a few seconds, to his hypertension.  A physical examination was essentially normal and no evidence of ear disease was found.  The examiner recommended additional testing by an ear, nose, and throat specialist, if needed.  

The Veteran was afforded another VA ear disease examination in July 2008.  According to the Veteran, he experienced brief episodes of dizziness of five to ten minutes in duration, "every couple of months" since the 1980s.  He denied nausea or vomiting during these episodes and mainly felt unstable and had difficulty walking straight.  A physical examination was normal.  The examiner noted that the Veteran's bilateral hearing loss pattern was not consistent with Meniere's disease or Meniere's syndrome in that patients with Meniere's disease generally showed a low frequency hearing loss often associated with a decrease in speech discrimination.  Labyrinthitis, according to the examiner, involved hearing loss in all frequencies, often unilateral, and significant impairment in speech discrimination.  Here, the Veteran's audiogram was not consistent with inner ear disease.  The diagnosis was symmetrical sensorineural hearing loss consistent with cochlear disease and noise exposure.  The examiner specifically found no evidence of Meniere's disease or Meniere's syndrome or evidence of endolymphatic hydrops or vestibular disease or impairment.  The examiner also noted that diabetes and/or hypertension could produce conditions that would cause dizziness and trouble walking by virtue of their adverse effects on the nervous and vascular systems.  The examiner was unable to attribute the Veteran's dizziness to any other cause and expressed the opinion that there was no evidence that his current symptoms were related to his periods of active service.  

In a July 2010 VA ear disease examination, the Veteran stated that he had intermittent dizziness while walking, occasional dizzy spells, and vertigo since discharge from service.  These episodes occurred approximately three times per week and lasted for a few seconds.  The Veteran's past medical history was significant for hypertension and tinnitus.  A physical examination was normal.  The diagnosis was history of dizzy spells with examination of ears normal, no ear disease noticed.  Regarding the onset of the Veteran's dizzy spells, the examiner stated that it was difficult to provide an etiological opinion without resorting to speculation.  However, the examiner opined that it was "possible" that the Veteran's symptoms were due to his hypertension as dizzy spells were a known symptom of hypertension.  The examiner suggested consultation with an ear, nose, and throat specialist or a cardiologist.

In an August 2010 addendum, the examiner reviewed the Veteran's claims file, complete history, and physical examination report before determining that the issue could not be resolved without resort to mere speculation.  In support of this conclusion, the examiner noted that there was no evidence of any balance disturbance and equilibrium.  The examiner also noted that the Veteran walked without any assistance and his posture and gait were normal.

The Veteran testified before the Board in December 2011.  In particular, the Veteran's representative cited to evidence of record which provided conflicting information about the etiology of the Veteran's dizzy spells.  Over the years, these spells were attributed the Veteran's hearing loss, a microcirculatory problem in the inner ear, or his hypertension.  At the time of the hearing, the Veteran was confined to a wheelchair following a recent fall.  The Veteran stated that the fall was precipitated by a dizzy spell and that he had these dizzy spells since service.

Given the complexity of the Veteran's claim, VA requested an etiological opinion from the Veterans Health Administration (VHA).  A VA otologist provided an etiological opinion in June 2012.  Specifically, the otologist expressed the opinion that the Veteran's symptoms were not consistent with a diagnosis of Meniere's disease, vertigo, and/or labyrinthitis.  Instead, the examiner determined that the Veteran had "more of a light headed off-balance sensation as noted in the records."  In support of this conclusion, the otologist indicated that Meniere's disease was a disorder characterized by fluctuating sensorineural hearing loss, tinnitus, and episodic vertigo.  Further, Meniere's disease usually involved one ear, however disease progression to the opposite ear was found in about 25 percent of cases.  The otologist also noted that the hearing loss typically began as a fluctuating low frequency hearing loss but could lead to permanent loss in any or all frequencies, while the typical presentation of spontaneous attacks of severe spinning vertigo lasted for a minimum of 20 minutes to several hours and was usually accompanied by nausea and vomiting.  

The otologist described true vertigo as a false sensation of movement and noted that true vertigo was characterized by perceptions that that external world was spinning, whirling, or swaying.  Additionally, according to the otologist, true vertigo was accompanied by a nystagmus, while patients with non-vestibular dizziness perceived more of the sensation of movement or disorientation within their head rather than the perception that the external world was spinning such as, light-headedness, dizzy equilibrium, or the feeling of syncope without passing out.

Regarding possible serous/viral labyrinthitis or suppurative labyrinthitis, the otologist noted that serous/viral labyrinthitis occurred during the course of acute otitis media or mastoiditis and that these patients presented with vertigo of varying degrees as well as essential hearing loss, usually involving one ear.  Prompt treatment of serous/viral labyrinthitis resulted in recovery to normal status "most of the time."  In contrast, suppurative labyrinthitis was characterized by more severe vertigo and severe hearing loss associated with intense pain and pressure in the ear.  Further, the vertigo was characterized by sudden onset with nausea and vomiting for a period of several hours to several days, diminishing over several weeks.  Unlike serous/viral labyrinthitis, hearing loss did not usually recover.  In light of the foregoing, the otologist concluded that it was "unlikely" that the Veteran had Meniere's disease, labyrinthitis, and/or vertigo.  The otologist also expressed the opinion that the Veteran's "stated disability" was not related to his period of active military service or to any incident therein.  On the issue of secondary service connection, the otologist determined that drawing a conclusion between the stated disability and the Veteran's service-connected PTSD, hypertension, and/or cardio-arrhythmia would be beyond the limitations of that otologist.  

The Board subsequently determined that these opinions were inadequate for evaluation purposes and requested a clarifying addendum from this otologist.  The otologist provided an addendum in July 2012.  The otologist was not able to attribute a particular diagnosis to the "more of a light headed off-balance sensation as noted in the records" without resorting to speculation.  However, the otologist reiterated that the evidence of record did not support a diagnosis of Meniere's disease or labyrinthitis.  The otologist acknowledged that the Veteran experienced dizzy spells, nausea, chest tightness, and pre-syncope in 1987.  The otologist was unable to provide an etiological opinion regarding these symptoms without resort to mere speculation.  The otologist noted, however, that these symptoms and the resultant changes might result from alcoholism, anxiety, psychosomatic disease, atrophy and ischemia of the central nervous system, hypertension, and aging.  The otologist also acknowledged that the list provided was not a complete list of possibilities.  On the issue of secondary service connection, the otologist determined that the Veteran's symptoms were not due to or aggravated by the service-connected bilateral hearing loss or tinnitus.

Preliminarily, the record reflects conflicting evidence concerning the nature, diagnosis, and etiology of the Veteran's currently diagnosed disability.  As noted above, the Veteran's currently diagnosed disability has been variously identified most often as vertigo and/or probable labyrinthitis.  Over the years, these symptoms, to most commonly include dizziness or near fainting spells, were possibly attributed to the Veteran's service-connected hearing loss or hypertension, as well as a microcirculatory problem in the inner ear, diabetes mellitus, job stress, personal problems, alcoholism, anxiety, psychosomatic disease, atrophy and ischemia of the central nervous system, and/or aging. 

Similarly, VA examinations and VHA reports of record offered no diagnosis or etiological opinion on a direct or secondary basis, a negative etiological opinion without accompanying rationale, or were routinely unable to provide such diagnoses or opinions without resort to speculation.  See  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  The Board is also aware that the Veteran has reported symptoms of vertigo, dizzy spells, and pre-syncope in and since service.  The Veteran is competent to make such statements and the Board ultimately finds these statements to credible and probative in light of the evidence of record.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).     
 
Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  It is not a means of reconciling actual conflict or a contradiction in the evidence.  Based on the totality of the evidence of record, the Board finds that the evidence is in relative equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for labyrinthine disease, diagnosed as vertigo and/or probable labyrinthitis, is warranted.
  
II.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.

On December 7, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxiety prior to July 13, 2005, and in excess of 50 percent thereafter; entitlement to an effective date earlier than April 28, 2000, for the grant of service connection for PTSD with anxiety; and entitlement to an effective date earlier than July 13, 2005, for the grant of a total disability rating based on individual unemployability due to a service-connected disability.  See also, December 2011 representative's statement (confirming withdrawal of the Veteran's appeal on these claims).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

Service connection for labyrinthine disease, diagnosed as vertigo and/or probable labyrinthitis, is granted.  
 
The issue of entitlement to an initial evaluation in excess of 30 percent for PTSD with anxiety prior to July 13, 2005, is dismissed. 

The issue of entitlement to an initial evaluation in excess of 50 percent for PTSD with anxiety from July 13, 2005, is dismissed.

The issue of entitlement to an effective date earlier than April 28, 2000, for the grant of service connection for PTSD with anxiety, is dismissed.  

The issue of entitlement to an effective date earlier than July 13, 2005, for the grant of a total disability rating based on individual unemployability due to a service-connected disability, is dismissed. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


